PER CURIAM.
Maurice T. Curry appeals an order summarily denying his motion to correct illegal sentence, filed pursuant to rule 3.800(a), Florida Rules of Criminal Procedure. He claimed that his scoresheet was miscalculated because section 921.0024(2), Florida Statutes (2005), provides “When the total sentence points exceeds 44 points, the lowest permissible sentence in prison months shall be calculated by subtracting 28 points from the total sentence points and decreasing the remaining total by 25 percent.” He maintained that the “remaining total” had not been decreased by twenty-five percent. However, by multiplying the “remaining total” by .75, as his scoresheet showed was done, the same result was achieved. Thus, Curry failed to demonstrate a scoresheet error. Further, under *505any circumstances, this would not be grounds for relief under rule 3.800(a).

Affirmed.

POLEN, GROSS and TAYLOR, JJ., concur.